DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-4 and 7-20 have been examined in this application. Claims 5-6 have been cancelled. This communication is a Non-Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 01/13/2022.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites the limitation "said tray".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 is dependent on Claim 13, however, there was no ‘tray’ introduced in Claim 13.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 7-10, 13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aper (US 1409330) in view of Courouzos (US 20040139543).
In regards to Claim 1, Aper teaches: A childcare station (see annotated Fig. 2.1 below) and a body (A – Fig. 1) mounted on top of said legs (13 – Fig. 1), said body further comprising a depressed portion (B – Fig. 1) at the top surface of said body (Fig. 1); a basin (25 – Fig. 1), the bottom surface of said basin is compatible with said depressed portion (Page 2 Lines 18-25); a top cover (35 – Fig. 1) that attaches at the top edge portion of said body (Page 2 Lines 58-71) such that said top cover serves as a barrier device (Fig. 1 vs. Fig. 2) in providing access to said basin; a plurality of storages (C and 22 –  see annotated Fig. 2.1 below) placed at one side of said body (see annotated Fig. 2.1 below); and a seat (D – Fig. 1) placed on the other side of said body (see annotated Fig. 2.1 below); and at least two or more guard rails (33 – Fig. 1, please note: [33] capable of guarding either side of top cover) placed at the side edges of said top cover (Fig. 1).
Aper does not teach: comprising at least two or more pairs of collapsible legs; wherein said top cover comprises a removable cushion mountable at the top surface of said top cover;
Courouzos teaches: comprising at least two or more pairs of collapsible legs (Para 0039 – “supports 40 also comprise telescopic sections 60 and thus the frame 42 is also adjustable heightwise such that a carer can position the device 20 at a height which is most comfortable for him or her”); wherein said top cover comprises a removable cushion (36 – Fig. 1) mountable at the top surface of said top (Fig. 1);
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated adjustable legs from Courouzos to the legs of Aper as an adjustable leg or support specifically to allow for different user heights to be reached is considered widely found in table and station supports for children. Additionally, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the removable cushion from Courouzos to Aper as a cushion that is capable of being removed, and specified for comfort or added support is considered to be an accessory feature which is commonly found on surfaces where one may lay upon during use. The ability to be removable allows for it to be widely functional based on the users wants and needs.

    PNG
    media_image1.png
    460
    602
    media_image1.png
    Greyscale

See Annotated Fig. 2.1 from Aper
In regards to Claim 2, Aper teaches: The childcare station of claim 1, but does not teach, wherein said basin removable from said 2body.  
Courouzos teaches: wherein said basin removable from said 2body (Para 0029).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an adjustable basin from Courouzos to the basin of Aper as removable and adjustable basins are widely used in removing or cleaning contents of a bath. As such, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
In regards to Claim 3, Aper teaches: The childcare station of claim 1 wherein said top cover (35 – Fig. 1) connects to said body through a hinged door mechanism (36 – Fig. 1 vs. Fig. 2, Page 2 Lines 66-70).  
In regards to Claim 4, Aper teaches: The childcare station of claim 1 wherein said top cover connects directly to said basin (see annotated Fig. 3.1 below).  

    PNG
    media_image2.png
    354
    546
    media_image2.png
    Greyscale

See Annotated Fig. 3.1 from Aper
In regards to Claim 7, Aper teaches: The childcare station of claim [[5]] 1, but does not teach, wherein said cushion comprises a waterproof material. 
Courouzos teaches: wherein said cushion comprises a waterproof material (Para 0031 - ‘vinyl’).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the vinyl material (which is a well-known waterproof material) from Courouzos to the station of Aper as a change in material for the use around a child is widely known to be waterproof and/or water resistant to limit bodily products to be spread into surfaces. As such, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In regards to Claim 8, Aper teaches: The childcare station of claim 1 wherein said storages (‘C’ – see annotated Fig. 2.1 above) comprises one or more drawers (40 – Fig. 2).  
In regards to Claim 9, Aper teaches: The childcare station of claim 1 wherein said storages comprises one or more shelves (22 – Fig. 2).  
Please note: the definition of a shelf from ‘Vocabular.com’ is understood to be the following: a support that consists of a horizontal surface for holding objects. As such, the rods (22) are utilized to hold towels when needed by the user (Page 2 Lines 20-23 and Fig. 2). 
In regards to Claim 10, Aper teaches: The childcare station of claim 1 further comprising a removable storage net (50 – Fig. 2, Page 2 Line 127 – Page 3 Line 8), said storage net mounts at the bottom side of said body (Page 2 Line 127-130).  
In regards to Claim 13, Aper teaches: A method for caring of a child through a childcare station (see annotated Fig. 2.1 above) comprising the steps of mounting a child into a childcare station (Page 1 Lines 9-14), and a body (A – Fig. 1) mounted on top of said legs (13 – Fig. 1), said body further comprising a depressed portion (B – Fig. 1) at the top surface of said body (Fig. 1); a basin (25 – Fig. 1), the bottom surface of said basin is compatible with said depressed portion (Page 2 Lines 18-25); a top cover (35 – Fig. 1) that attaches at the top edge portion of said body (Page 2 Lines 58-71) such that said top cover  see annotated Fig. 2.1 above) placed at one side of said body (see annotated Fig. 2.1 above); and a seat (D – Fig. 1) placed on the other side of said body (see annotated Fig. 2.1 above), 4and at least two or more guard rails (33 – Fig. 1, please note: [33] capable of guarding either side of top cover) placed at the side edges of said top cover (Fig. 1).  
Courouzos teaches: comprising at least two or more pairs of collapsible legs (Para 0039 – “supports 40 also comprise telescopic sections 60 and thus the frame 42 is also adjustable heightwise such that a carer can position the device 20 at a height which is most comfortable for him or her”); wherein said top cover comprises a removable cushion (36 – Fig. 1) mountable at the top surface of said top (Fig. 1);
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated adjustable legs from Courouzos to the legs of Aper as an adjustable leg or support specifically to allow for different user heights to be reached is considered widely found in table and station supports for children. Additionally, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the removable cushion from Courouzos to Aper as a cushion that is capable of being removed, and specified for comfort or added support is considered to be an accessory feature which is commonly found on surfaces where one may lay upon during use. The ability to be removable allows for it to be widely functional based on the users wants and needs.
In regards to Claim 17, Aper teaches: The method of claim 13 further comprising the step of cleaning said child mounted within said basin (Page 1 Lines 15-22).  
In regards to Claim 18, Aper teaches: The method of claim 17, but does not teach, further comprising the step of removing said basin from said body to discard contents. 
Courouzos teaches: further comprising the step of removing said basin (Para 0029) from said body to discard contents (Para 0041).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a removable basin from Courouzos to the basin of Aper. As it is commonly designed to allow for an easy of discarding, adjusting or removing a specific amount of contents from a basin or bath in cleaning users or the contents used from the user. As such, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
In regards to Claim 19, Aper teaches: The method of claim 17 further comprising the steps of closing said top cover (36 – Fig. 1 vs. Fig. 2, Page 2 Lines 66-70); and 5mounting said child at the top surface (Page 2 Lines 71-74) of said top cover for diaper change (see note below).  
Note: When the child/baby/infant is placed on the table, certain actions by the caregiver are possible such as diaper changing. 
In regards to Claim 20, Aper teaches: The method of claim 19 further comprising the step of placing used diaper or soiled clothes into a storage net (‘hamper’ – Page 3 Lines 9-11).

	Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aper (US 1409330) in view of Courouzos (US 20040139543), and further in view of Gibson (US 1163628).
In regards to Claim 11, Aper teaches: The childcare station of claim 1, but does not teach, wherein said seat further comprises a tray placed at the top portion of said seat; and a strap that connects at the side portion of said seat.
 Gibson teaches: wherein said seat further comprises a tray (22 – Fig. 1) placed at the top portion of said seat (1 - Fig. 1); and a strap (28 – Fig. 2) that connects at the side portion of said seat (Page 1 Lines 89-96).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the tray of Gibson to the seat of Aper as trays are widely known to be able to attach and detach to seats that are attached to the siderails of the seat, in order to place items or to limit movement of the user. 
In regards to Claim 12, Aper teaches: The childcare station of claim 11, but does not teach, herein said tray detachable at one side of said seat, said tray configured to fold upward and downward to open and close said seat. 
Gibson teaches:  wherein said tray (22) detachable at one side of said seat (Page 2 Lines 76-86), said tray configured to fold upward and downward to open and close said seat (Fig. 1 vs. Fig. 2, Page 1 Lines 44-51). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the tray of Gibson to the seat of Aper as trays are widely known to be able to attach and detach to seats in different movement patterns, specifically those that are attached to the siderails of the seat.
In regards to Claim 16, Aper teaches: The method of claim 13, but does not teach, further comprising the steps of detaching said tray prior to mounting said child into said seat; and re- Gibson teaches: further comprising the steps of detaching said tray prior to mounting said child into said seat (Page 2 Lines 12-23); and re-attaching said tray to said seat after mounting said child into said seat (Page 2 Lines 12-23).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the tray of Gibson to the seat of Aper as trays are widely known to be able to attach and detach to seats in different movement patterns, specifically those that are attached to the siderails of the seat.

Allowable Subject Matter (ASM)
	Claim 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Through the prior art on record and with ordinary skill in the art, the Examiner deems claims 14-15 as ASM due to the fact that feeding a child on a seat which is utilized as a commode is unsanitary and not would not have the proper intended use. As such Claims 14 and the dependent claim 15 are objected to. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/27/2022